Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, 15, the prior art of record, specifically Demaine teaches generate replica of the objects in the environment and based on light effect. the prior art Schowengerdt teaches displaying object in the augmented reality by using object from real-world scene in combine with virtual objects. additional prior art Byrne teaches displaying object in the augmented reality by showing artifact object from real-world scene in combine with virtual objects based on artifact location. Additional prior art Pandey teaches a way of displaying object in the augmented reality by showing object from real-world scene in combine with virtual objects based on artifact location and updated the virtual object brightness based on the lighting effect changed in the real world scene. However, none of the prior art cited alone or in combination provides motivation to teach the limitation " the display layer to present the graphic at the first portion and the replica graphic at the second portion as viewable in conjunction with a direct-view of the real-world scene viewable through a third portion of the display layer". Hence applicant remark is persuasive.

Regarding Claim 9, the prior art of record, specifically Demaine teaches generate replica of the objects in the environment and based on light effect. the prior art Schowengerdt teaches displaying object in the augmented reality by using object from real-world scene in combine with virtual objects. additional prior art Byrne teaches displaying object in the augmented reality by showing artifact object from real-world scene in combine with virtual objects based on artifact location. However, none of the prior art cited alone or in combination provides motivation to teach the limitation "the graphic corresponding to a first portion of the display layer and the artifact corresponding to second portion of the display layer outside the first portion". Hence applicant remark is persuasive.
Regarding dependent Claims 2-8, 10-14, 16-20, they are allowable due to their dependency to the independent Claims 1, 9, 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619